Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1610
                        Lower Tribunal No. 18-2612
                           ________________


                          Pierre Michel Smith,
                                  Appellant,

                                     vs.

                       Lydie Ladouceur Smith,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Ivonne
Cuesta, Judge.

      Wasson & Associates, Chartered, and Annabel C. Majewski, for
appellant.

      Kaplan Loebl, LLC, and Liliana Loebl and Amanda B. Haberman, for
appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Brown v. Estate of Stuckey, 749 So. 2d 490, 497-98

(Fla. 1999) (holding: “When reviewing the order granting a new trial, an

appellate court must recognize the broad discretionary authority of the trial

judge and apply the reasonableness test to determine whether the trial judge

committed an abuse of discretion. If an appellate court determines that

reasonable persons could differ as to the propriety of the action taken by the

trial court, there can be no finding of an abuse of discretion”); Umana v.

Citizens Prop. Insur. Corp., 282 So. 3d 933, 934-35 (Fla. 3d DCA 2019)

(holding: “The absence of a hearing transcript at which the trial court made

this decision prevents any meaningful review of whether the trial court

abused its discretion in this regard”) (citing Applegate v. Barnett Bank of

Tallahassee, 377 So. 2d 1150 (Fla. 1979); Barsan v. Trinity Fin. Servs., LLC,

258 So. 3d 516 (Fla. 3d DCA 2018); Rodriguez v. Lorenzo, 215 So. 3d 631

(Fla. 3d DCA 2017)).




                                      2